                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 JOHN A. EARHEART, JR.,                        )
                                               )
        Plaintiff,                             )
                                               )         NO. 3:19-cv-01107
 v.                                            )         JUDGE RICHARDSON
                                               )
 CENTRAL TRANSPORT, LLC,                       )
                                               )
        Defendant.                             )


                          ORDER AND MEMORANDUM OPINION

       Pending before the Court is Plaintiff’s Motion to Remand (Doc. No. 8) (“Motion”).

Defendant has filed a response in opposition (Doc. No. 11), and Plaintiff has filed a reply (Doc.

No. 12). For the reasons stated herein, Plaintiff’s Motion is DENIED.

       Plaintiff is a citizen and resident of Tennessee. Defendant is an Indiana limited liability

company with two members, MJM Investment Holdings, LLC (“MJM”) and MTM Investment

Holdings, LLC (“MTM”). The sole member of MJM is Manuel J. Moroun, as Trustee of the

Manuel J. Moroun Trust. Manuel J. Moroun is a citizen and resident of Michigan. The sole member

of MTM is Matthew T. Moroun, who is also a citizen and resident of Michigan. (Doc. Nos. 1 and

11). Plaintiff does not dispute these facts.

       Limited liability companies “have the citizenship of each partner or member.” Dan's

Gourmet Spot, LLC v. Versa Mktg., Inc., No. 16-02487, 2017 WL 9807431, at *1 (M.D. Tenn.

Oct. 19, 2017) (quoting V & M Star, LP v. Centimark Corp., 596 F.3d 354, 356 (6th Cir. 2010));

see also B&L Mgmt. Grp., LLC v. Adair, No. 17-2197, 2019 WL 3459244, at *1 (W.D. Tenn. July

31, 2019). Where a limited liability company does business simply does not matter for purposes




      Case 3:19-cv-01107 Document 22 Filed 06/01/20 Page 1 of 3 PageID #: 90
of determining its citizenship; not even the state of its principal place of business matters for

purposes of that determination. See Citizens Bank v. Plasticware, LLC, 830 F. Supp. 2d 321, 325

(E.D. Ky. 2011) (a limited liability company’s “principal place of business . . . is not relevant to

its citizenship determination.”). To put it slightly differently, “a limited-liability company . . . is a

citizen of every state of citizenship of its members.” Pitt Exavating, LLC v. Pitt, 603 F. App'x 393,

396 (6th Cir. 2015) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990)). For determining

citizenship for diversity purposes, the rule for limited liability companies is different from the rule

for corporations and is the straightforward and single-focused one noted above: a limited liability

company “has the citizenship of each of its members.” Baker v. R.G. Transp., LLC, No. CIV. 07-

174-ART, 2008 WL 1069193, at *1 (E.D. Ky. Apr. 4, 2008) (collecting cases). Plaintiff does not

dispute that this is the law.

        What Plaintiff asks is for the Court to ignore this federal law and remand this case to state

court because “for all purposes, practically and otherwise, the Defendant is a Tennessee citizen

and should be made to account in Tennessee State Court for the violations it committed in

Tennessee.” (Doc. No. 8 at 3). Plaintiff contends that Defendant is domiciled in Tennessee, has

five locations in Tennessee, and has employees, offices, and significant assets in Tennessee. He

claims that not being able to sue Defendant in Tennessee state court is unjust. (Id.) In reply to

Defendant’s response, Plaintiff states that it is nonsensical (and the purpose and point of his Motion

to Remand) “that a Tennessee man fired from his Tennessee job because he filed a Tennessee

worker’s compensation claim is allegedly unable to seek redress in Tennessee State Court.” (Doc.

No. 12).

        Despite Plaintiff’s perceptions of the (lack of) sensibility and justness of the law cited

above, this Court is bound by the law as set forth by the Sixth Circuit: a limited liability company
                                                   2



     Case 3:19-cv-01107 Document 22 Filed 06/01/20 Page 2 of 3 PageID #: 91
is a citizen of every state of citizenship of its members. It is not the citizen of any other state,

regardless of whether a party feels that it should be treated as the citizen of some other state and

that so doing would prevent injustice.

       Accordingly, there is diversity of citizenship in this case, the amount in controversy

undisputedly exceeds $75,000 (Doc. No, 1-1 at 10), Defendant’s removal was proper, and this

Court has jurisdiction to hear this case. 28 U.S.C. § 1332(a). Plaintiff’s Motion to Remand (Doc.

No. 8) is DENIED.

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                 3



     Case 3:19-cv-01107 Document 22 Filed 06/01/20 Page 3 of 3 PageID #: 92
